        Case 1:19-cv-04074-VEC Document 107 Filed 06/25/20 Page 1 of 2



                       THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK




DONALD BERDEAUX and CHRISTINE
GRABLIS, Individually and on Behalf of All
Others Similarly Situated,

                              Plaintiffs,                Case No.: 1:19-cv-04074 (VEC)

                        v.
                                                      NOTICE OF MOTION
ONECOIN LTD.; RUJA IGNATOVA,                          TO DISMISS THE COMPLAINT
KONSTANTIN IGNATOV; SEBASTIAN                         PURSUANT TO FED. R. CIV. PROC.
GREENWOOD; MARK SCOTT; IRINA                          12 (B) (2) and 12(B)(6)
ANDREEVA DILINSKA; DAVID PIKE; and
NICOLE J. HUESMANN,


                               Defendants.




       PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law in Support

of Motion to Dismiss, the undersigned will move this Court, before the Honorable Valarie

Caproni, United States District Judge for the Southern District of New York, at the United States

Courthouse, 40 Foley Square New York, NY 10007, at a date and time to be determined by the

Court, for an order dismissing the Plaintiffs’ Complaint in this action, pursuant to Rules 12(b)(2)

and 12(b)(6) of the Federal Rules of Civil Procedure and for such further and other relief as the

Court may deem just and proper.




                                                1
        Case 1:19-cv-04074-VEC Document 107 Filed 06/25/20 Page 2 of 2



                                                             Respectfully submitted,

                                                             RASKIN & RASKIN, P.A.
                                                             201 Alhambra Circle
                                                             Suite 1050
                                                             Coral Gables, Fl. 33134
                                                             Telephone: (305) 444-3400

                                                              /s/ Martin R. Raskin ____
                                                              Martin R. Raskin, Esq.
                                                              Florida Bar No. 305206


                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on June 25th, 2019, I electronically filed the foregoing

document with the Clerk of Court using CM/ECF.

                                                             /s/ Martin R. Raskin____
                                                             MARTIN R. RASKIN




                                                 2
